Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 28, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  153406 & (43)(47)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  ALTICOR, INC.,                                                                                             Joan L. Larsen,
             Plaintiff-Appellant/                                                                                      Justices
             Cross-Appellee,
  v                                                                  SC: 153406
                                                                     COA: 323350
                                                                     Ct of Claims: 12-000139-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee/
          Cross-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the February 9, 2016 judgment of the
  Court of Appeals and the application for leave to appeal as cross-appellant are
  considered, and they are DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 28, 2016
         t1212
                                                                                Clerk